KINGOLD JEWELRY, INC.


SUBSCRIPTION AGREEMENT




THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is dated as of
December 29, 2011, by and between Kingold Jewelry, Inc., a Delaware corporation
(the “Company”), and the undersigned subscriber (the “Subscriber”).


BACKGROUND


WHEREAS, on August 15, 2011, Mr. Yang Wen purchased in a transaction a 4.17%
equity interest in Wuhan Kingold Jewelry Company Limited (“Wuhan Kingold”) for
the aggregate purchase price of RMB 30 million (approximately $4.8 million);


WHEREAS, on or about October 20, 2011, Mr. Yang Wen became party to the
following variable interest agreements between Wuhan Kingold and Wuhan
Vogue-Show Jewelry Co., Limited: (i) the Shareholders’ Voting Proxy Agreement;
(ii) the Purchase Option Agreement, and (iii) the Pledge of Equity Agreement
(collectively, the “VIE Agreements”);


WHEREAS, the Company has directly and indirectly benefited from the Subscriber’s
entry into VIE Agreements, and pursuant to the VIE Agreements, the Company now
indirectly controls 100% of Wuhan Kingold;


WHEREAS, the Company has agreed to remunerate Mr. Yang Wen for bestowing a
benefit on the Company;


WHEREAS, Mr. Yang Wen has directed the Company to issue the Shares (as defined
below) on his behalf to his controlled company, Hai Gao Holdings Limited, a
company incorporated in the British Virgin Islands; and


WHEREAS, the Company has agreed to issue to the Subscriber the Shares, subject
to the execution of this Subscription Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto, intending to be legally bound hereby, agree as
follows:


1.           Agreed Subscription.  The Subscriber hereby subscribes for
2,783,527 shares (the “Shares”) of common stock, $0.001 par value (“Common
Stock”), of the Company, and the Company, in consideration of Mr. Yang Wen’s
entry into the VIE Agreements, among other consideration, hereby agrees to issue
the Shares to the Subscriber.


2.           Acknowledgements of Subscriber.  The Subscriber understands and
agrees that an investment in the Shares is not a liquid investment.  In
particular and in addition to the representations in Section 3 hereof, the
Subscriber recognizes, acknowledges and agrees that the Subscriber must bear the
economic risk of an investment in the Shares for an indefinite period of time,
until such Shares have been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from registration is
available.  The Company has agreed to register the resale of the Shares by the
Subscriber under the Securities Act in accordance with the terms provided in
Section 6 below.
 
 

--------------------------------------------------------------------------------

 


3.           Subscriber’s Representations and Warranties.  The Subscriber hereby
represents, warrants and/or acknowledges to the Company that:


3.1           The Subscriber has carefully reviewed and understands the risks
of, and other considerations relating to, ownership of the Shares.


3.2           The Subscriber has been afforded the opportunity to obtain all the
information necessary to verify the accuracy of any representations or
information and has had all of their inquiries to the Company answered in full.


3.3           The Subscriber is acquiring the Shares for which it hereby
subscribes as a principal for its own investment account, and not with a view to
the resale or distribution of all or any part thereof.  The Subscriber is not
purchasing the Shares for the account or on behalf of any U.S. Person (which,
for the purposes of this Subscription Agreement, shall have the definition
ascribed thereto in Regulation S promulgated under the Securities Act
(“Regulation S”)).


3.4           The offer of the Shares to the Subscriber was not made by any
public or general means or pursuant to any public or general solicitation.


3.5           The Subscriber is an accredited investor, as defined in Rule 501
of Regulation D promulgated pursuant to the Securities Act.


3.6           The Subscriber has evaluated the risks of owning Shares of the
Company and has substantial experience in making investment decisions of this
type or is relying on its professional advisors, if applicable, in making this
investment decision.   The Subscriber has such knowledge and experience in
financial and business matters that the Subscriber is capable of evaluating the
merits and risks (including, without limitation, the risks described in Section
2 and 3.7 herein) of the Subscriber’s investment and is able to bear such risks,
and has obtained, in the Subscriber’s judgment, sufficient information from the
Company or its authorized representatives to evaluate the merits and risks of
such investment.  The Subscriber has evaluated the risks of investing in the
Company and has determined that an investment in the Company is a suitable
investment for the Subscriber.


3.7           The Subscriber understands the fundamental aspects of and risks
involved in an investment in the Shares, including, but not limited to, (1) the
speculative nature of the investment, (2) the financial hazards involved,
including the risk of losing the entire investment, and (3) the lack of
liquidity and the restrictions on transferability of the Shares, until the
resale of the Shares is registered.  The Subscriber acknowledges that these risk
factors have been explained to the Subscriber and that the Subscriber has
carefully considered them in making its evaluation of the merits of this
investment.  Other risk factors, included but are not limited to, those
discussed in the section entitled “Risk Factors” contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2010, as filed with
the Securities and Exchange Commission on March 31, 2011 and in our most recent
Quarterly Report on Form 10-Q, which are incorporated herein by reference in its
entirety, as well as any amendment or update thereto reflected in subsequent
filings with the Securities and Exchange Commission (“SEC”).
 
 
- 2 -

--------------------------------------------------------------------------------

 


3.8           The Subscriber is not a U.S. Person, was not formed under the laws
of any United States jurisdiction and was not formed for the purpose of
investing in securities not registered under the Securities Act.


3.9           The Subscriber has not made any pre-arrangement to transfer any of
the Shares to a U.S. Person or to return any of the Shares to the United States
securities markets (which includes short sales and hedging transactions in the
United States within the periods restricted under Regulation S (the “Restricted
Periods”) to be covered by delivery of any of the Shares) and is not acquiring
the Shares as part of any plan or scheme to evade the registration requirements
of the Securities Act.


3.10           The Subscriber acknowledges and understands that all offers and
sales of any of the Shares by it in the United States or to U.S. Persons or
otherwise, whether prior to the expiration or after the expiration of the
Restricted Periods, shall be made only pursuant to a registration of the resale
of such Shares under the Securities Act or an exemption from registration
requirements of the Securities Act.


3.11           The Subscriber has not engaged in any “directed selling efforts”
(as defined in Regulation S) in the United States regarding any of the Shares,
nor has it engaged in any act intended to or that reasonably might have the
effect of preconditioning the U.S. market for the resale of any of the Shares.


3.12           The Subscriber is not a “distributor” as defined in Regulation S
and is not an officer, director or “affiliate” (as that term is defined in Rule
405 under the Securities Act) of the Company or an “underwriter” or “dealer” (as
such terms are defined in the federal securities laws of the United States).


3.13           The Subscriber does not have a short position in, or other hedged
position with respect to, the Shares or any other shares of the Common Stock and
will not have a short position in, or other hedged position with respect to,
such securities at any time prior to the expiration of the Restricted Periods.


3.14           The Subscriber is (1) authorized and otherwise duly qualified to
purchase and hold the Shares, (2) has its principal place of business at its
address set forth on the Subscription Agreement Signature Page hereof, and (3)
has not been formed for the specific purpose of acquiring the Shares.  The
person executing this Subscription Agreement and all other documents related to
the sale of the Shares hereby represents that he is duly authorized to execute
and deliver all such documents on behalf of the Subscriber.


3.15           All of the information that the Subscriber has heretofore
furnished to the Company, or that is set forth herein with respect to itself,
its financial position, and its business and investment experience, is correct
and complete as of the date hereof, and, if there should be any material change
in such information prior to the closing of the sale of Shares, the Subscriber
will immediately furnish the revised or corrected information to the Company.
 
 
- 3 -

--------------------------------------------------------------------------------

 


3.16           The Subscriber consents to the placement of a legend on any
certificate(s) or other document evidencing the Shares that the sale of such
securities has not been registered under the Securities Act and setting forth or
referring to the restrictions on transferability and sale thereof, until such
time as the Shares are registered.  The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such securities.
 
3.17           The Subscriber acknowledges it is aware of and agrees to comply
with the Securities Exchange Act of 1934, as amended, including Section 13
thereunder, pertaining to its holding of the Shares.


4.           Survival.  The foregoing representations are true and accurate as
of the date hereof, shall be true and accurate as of the date of the closing of
the sale of the Shares (the “Closing”) and shall survive such Closing.  If, in
any respect, such representations shall not be true and accurate prior to or
upon the Closing of this offering, the Subscriber shall give written notice of
such fact to the Company, specifying which representations are not true and
accurate and the reasons therefor.


5.           Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company and its affiliates, and each of the officers, directors,
partners and shareholders of each, from and against any loss, damage or
liability due to or arising out of: (i) a breach of any of the foregoing
representations made by the Subscriber herein; (ii) any and all claims, actions
or matters having to do with the lack of registration of the Shares; (iii) any
and all claims or actions which are related to or caused by the Subscriber’s
failure to fulfill any of the terms and conditions of this Subscription
Agreement or by reason of Subscriber’s breach of any of the representations,
warranties and covenants of Subscriber contained herein; and (iv) any and all
claims or actions which arise out of or are based upon the Subscriber providing
material misstatements of facts, misleading or false information to the Company,
or failing to disclose material facts in this Subscription Agreement or
otherwise in connection with the issuance of the Shares of registration of.


6.           Registration Rights.  The Company agrees to use its commercially
reasonable efforts to prepare and file with the SEC as soon as reasonably
practicable a registration statement on Form S-3, pursuant to the Securities
Act, covering the resale of all or such portion of the Shares (the “Registration
Statement”) as permitted by SEC Guidance (as defined below).  Subject to the
terms of this Subscription Agreement, the Company shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
under the Securities Act as promptly as possible after the filing thereof and
shall use its commercially reasonable efforts to keep such Registration
Statement continuously effective under the Securities Act until the Shares
covered by the Registration Statement have been sold by the Subscriber.  For the
purposes of this Section 7, “SEC Guidance” means: (i) any publicly-available
written or oral guidance, comments, requirements or requests of the staff of the
SEC; and (ii) the Securities Act.
 
 
- 4 -

--------------------------------------------------------------------------------

 


7.           Legends.


THE SUBSCRIBER SHOULD MAKE ITS OWN DECISION WHETHER THIS INVESTMENT MEETS ITS
INVESTMENT OBJECTIVES AND RISK TOLERANCE LEVEL.  THE SUBSCRIBER SHOULD BE AWARE
THAT IT MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD.


THE SHARES ARE BEING OFFERED AND SOLD IN RELIANCE ON AN EXEMPTION OR EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE SECURITIES LAWS
OF THOSE STATES IN WHICH OFFERS ARE MADE.  THE SHARES ARE BEING OFFERED TO
SUBSCRIBER WHOM THE COMPANY BELIEVES IS AN “ACCREDITED INVESTORS” AS THAT TERM
IS DEFINED IN RULE 501(A) OF REGULATION D OF THE SECURITIES ACT.  THE SHARES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE, AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREUNDER. THE SUBSCRIBER AGREES THAT NO HEDGING TRANSACTION INVOLVING SUCH
SHARES IS PERMITTED TO BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES
ACT.


8.           Notice.  All notices or other communications given or made under
this Subscription Agreement shall be in writing and shall be (a) personally
delivered, or (b) sent by certified mail, return receipt requested, postage
prepaid or by reputable overnight courier providing a receipt against
delivery.  Such notices or other communications shall be delivered or sent to
the Subscriber at its address set forth on the signature page hereof, and to the
Company at Kingold Jewelry, Inc., 15 Huangpu Science and Technology Park,
Jiang’an District, Wuhan, Hubei Province, PRC 430023, Attention: Bin Liu, CFO,
with a copy (which shall not constitute notice) to: Reed Smith LLP, 599
Lexington Avenue, New York, New York 10022, Attention: Yvan Claude J. Pierre,
Esq., facsimile: (212) 521-5450, e-mail: ypierre@reedsmith.com, or in either
case to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.


9.           Assignment.  This subscription is not transferable or assignable by
the Subscriber.


10.        Binding Effect.  This subscription, upon acceptance by the Company,
shall be binding upon the heirs, executors, administrators, successors and
assigns of the Subscriber.


11.         Governing Law; Waiver of Jury Trial.  THIS SUBSCRIPTION AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.   EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER SUBSCRIPTION AGREEMENT AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY
WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
 
- 5 -

--------------------------------------------------------------------------------

 


12.           Severability.  In the event that any provision of this
Subscription Agreement is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform to such
statute or rule of law.  Any provision hereof which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision hereof.


13.           Entire Agreement.   This Subscription Agreement constitutes the
entire understanding among the parties with respect to the subject matter
hereof, and supersedes any prior understanding and/or written or oral agreements
among them.  This Subscription Agreement may not be changed or modified, except
by an agreement in writing signed by each of the parties hereto.


14.           Counterparts.  This Subscription Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, and all of
which together shall be deemed to be one and the same instrument.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
KINGOLD JEWELRY, INC.


SUBSCRIPTION AGREEMENT
SIGNATURE PAGE


The Subscriber hereby subscribes for the Common Stock set forth below issued by
Kingold Jewelry, Inc., a corporation organized under the laws of the State of
Delaware.


1.           Dated:  December 21, 2011


3.           2,783,527 shares of Common Stock



SUBSCRIBER:              
HAI GAO HOLDINGS LIMITED
 
[Please print or type all Subscriber information]
 
 
By: /s/ Yan Wen
 
 
 
 
Name: Yang Wen
 
Taxpayer Identification Number:
Title:
   



 


Address
     

 
 
No. 98 Luyushang Street
   
Number and Street
   
 
Tianmen City, Hubei
     
City State  Zip Code
   



Subscription for Shares accepted as of
 

 
 

  December 29, 2011              
KINGOLD JEWELRY, INC.
               
 
 
By:  
/s/ Zhihong Jia        
Zhihong Jia, CEO
   

 
 
- 7 -

--------------------------------------------------------------------------------

 